Citation Nr: 1309135	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-02 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011, the Veteran testified at a hearing at the RO before the Board.  A transcript of the hearing is of record.

In November, 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The development has been completed, and the case is before the Board for final review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The most probative evidence reflects that bilateral hearing loss is manifested by no worse than Level I hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records; post-service VA outpatient treatment records, including VA treatment records associated with the Virtual VA paperless claims file; VA examination reports; and lay statements from the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his hearing loss disability assigned following the grant of service connection, and staged ratings are to be considered.

The Veteran is assigned a noncompensable rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (using the Maryland CNC) together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2012).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).
Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86 (2012). 

During a June 2008 VA primary care visit, the Veteran indicated that he worked part-time as a ranch trail guide and wrangler.  In his August 2008 claim for VA benefits, the Veteran reported that had worked in auto restoration and currently worked as a horse wrangler.

In December 2008 the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
35
75
75
53
LEFT
15
30
55
65
41

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  

Applying the above results to Table VI, a puretone threshold average of 53 decibels and a speech discrimination of 94 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 41 decibels and a speech discrimination of 94 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.  Subjectively, the Veteran reported that his hearing loss had been gradual over many years and was most apparent in situations with background noise.

In June 2011, the Veteran testified that his hearing had changed since his 2008 examination.  He stated that he has difficulty when watching movies and has to ask his wife to turn up the volume.  He also described difficulty hearing his grandchild and asking his wife what the child was talking about.  He concluded that "that's about it" regarding changes to his hearing.  The record was held open to allow the Veteran to get a new audiometric examination.  

The Veteran submitted a July 2011 audiogram in support of his claim.  These findings were reported in graphic instead of numeric form, but appear to read as follows: 



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
40
75
75
53
LEFT
20
40
65
70
49

Results of a speech discrimination test were reported as 90 percent in the right ear and 95 percent in the left ear.  It is not clear from the report whether the Maryland CNC was used.  Assuming for the sake of argument that the Maryland CNC was used, and applying the above apparent results to Table VI, a puretone threshold average of 53 decibels and a speech discrimination of 90 percent in the right ear results in Level II hearing for that ear.  A puretone threshold average of 49 decibels and a speech discrimination of 95 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level II for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.

After the Board remanded the claim, additional VA treatment records dated from December 2008 through December 2012 were obtained and associated with the electronic claims file.  The records included a July 2011 VA audiological consultation report prepared by the same audiologist who provided the Veteran with the July 2011 audiogram results and signed that report.  During the consultation, the Veteran stated that he needed an updated audiogram to help with his claim.  He reported having trouble hearing the television and some speech.  The audiologist offered to fit the Veteran with hearing aids, but the Veteran did not believe he was ready yet for hearing aids. 

The Veteran was afforded an additional VA audiological examination in January 2013.  Pure tone thresholds, in decibels, were reported as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
40
75
75
53
LEFT
20
40
70
75
51

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Applying the above results to Table VI, a puretone threshold average of 53 and a speech discrimination of 96 percent in the right ear results in Level I hearing for that ear.  A puretone threshold average of 51 and a speech discrimination of 96 percent in the left ear results in Level I hearing for that ear.  Under Table VII, a Level I for the right ear combined with a Level I for the left ear results in a noncompensable evaluation.  Subjectively, the Veteran described the impact of his hearing loss disability on his daily life and ability to work as difficulty hearing and understanding speech.

The Board notes that the VA examinations in 2008 and 2013 were conducted in accordance with 38 C.F.R. § 4.85(a) and are highly probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The VA examiners' reports included the reported effects of the Veteran's hearing loss on his daily functioning.  Specifically, the 2008 VA examiner noted that the Veteran complained his hearing loss caused difficulty in situations with background noise.  The 2013 VA examination noted that the examiner had reviewed the claims file and that the Veteran reported that the hearing loss affects his ability to hear the television and some speech.  These statements are consistent with his hearing testimony during which he described the extent of the effects of his disability to include difficulty hearing movies and understanding his grandchild.  Accordingly, the VA examinations provided the requisite information concerning the functional impact of his hearing loss and included objective examination data in accordance with the requirements set forth in 38 C.F.R. § 4.85(a).

The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.  In this regard, the Board observes that when the Veteran did seek an additional VA audiological consultation in July 2011, he clearly expressed a desire to obtain an updated audiogram to help with his VA compensation claim.  His subjective reports of having difficulty hearing television and some speech did not reflect a perceived increase his hearing impairment, nor did the objective findings confirm increased hearing impairment for VA compensation purposes.

In summary, the most probative evidence indicates that the Veteran's hearing loss falls clearly within the criteria for a noncompensable evaluation for the duration of the claim.  Therefore, the assigned noncompensable rating for bilateral hearing loss is proper throughout the appeal period and a higher rating for bilateral hearing loss is denied.

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe hearing loss than is shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


